UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1560



ETI ZERIHUN YETIMGETA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-617-291)


Submitted:   May 19, 2006                   Decided:   June 8, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner.      Jonathan S.
Gasser, United States Attorney, Robert F. Daley, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eti Zerihun Yetimgeta, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the immigration judge’s denial of

her requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

            In her petition for review, Yetimgeta challenges the

immigration judge’s determination that she failed to establish her

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so   compelling   that   no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                  We have

reviewed the evidence of record and conclude that Yetimgeta fails

to show that the evidence compels a contrary result.           Accordingly,

we cannot grant the relief that she seeks.

            Similarly, because Yetimgeta does not qualify for asylum,

she is also ineligible for withholding of removal.            See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

            Finally, substantial evidence supports the finding that

Yetimgeta    fails   to   meet    the    standard   for   relief   under   the

Convention Against Torture.        To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”


                                    - 2 -
8 C.F.R. § 1208.16(c)(2() (2005).       Yetimgeta failed to make the

requisite showing.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -